559 N.W.2d 410 (1994)
In the Matter of the LAWFUL GAMBLING LICENSE OF HENRY YOUTH HOCKEY ASSOCIATION, LICENSE NO. 02795.
No. C9-93-1437.
Supreme Court of Minnesota.
April 22, 1994.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Henry Youth Hockey Association for further review of the decision of the Court of Appeals be, and the same is, granted for the limited purpose of modifying that decision to reflect this court's view that paragraph 5 of the order of the Gambling Control Board, dated July 7, 1993, which prospectively prohibited persons holding designated positions with the association from obtaining a gambling license individually or acting with others, must be stricken in its entirety as both premature and in excess of the statutory authority provided the Board by Minn.Stat. § 349.151, subd. 4(a)(1), (15) (1992).
                      BY THE COURT:
                     /s/ Alexander M. Keith
                         Chief Justice